914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank GOODMAN, Jr., Plaintiff-Appellant,v.Harold JACKSON, City of Charlotte, N.C., Police Departmentfor the City of Charlotte, North Carolina,Defendants-Appellees.
No. 89-6303.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (C/A No. 87-0541-M)
Frank Goodman, Jr., appellant pro se.
Frank Bayard Aycock, III, Charlotte, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Goodman, Jr. appeals the directed verdicts for the city and the police department and the jury verdict for Harold Jackson entered in his 42 U.S.C. Sec. 1983 suit.  Our review of the record, including audio tapes of the trial, reveal that this appeal is without merit.  Accordingly, we affirm.  Goodman v. Jackson, CA-87-0541-M (W.D.N.C. Sept. 6, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.